Exhibit 10.3a

 

DECEMBER 2018 AMENDMENT TO CONVERTIBLE PROMISSORY NOTE SERIES 2016

 

THIS DECEMBER 2018 AMENDMENT TO CONVERTIBLE PROMISSORY NOTE SERIES 2016 (the
“December 2018 Amendment”) is made effective as of December 21, 2018 (the
“Effective Date”) by and between Drone Aviation Holding Corp., a Nevada
corporation (the “Company”) and _________ (the “Holder”) (collectively, the
“Parties”).

 

BACKGROUND

 

A. The Company and Holder are the parties to that certain Convertible Promissory
Note Series 2016, originally issued by the Company to the Holder on September
29, 2016, in the original principal amount of $1,500,000.00 (the “Note”);

 

B. The Parties amended the Note on August 3, 2017 pursuant to the terms of an
Amendment to Convertible Promissory Note (the “August 2017 Amendment”);

 

C. The Parties amended the Note on November 9, 2017 pursuant to the terms of an
Amendment to Convertible Promissory Note (the “November 2017 Amendment”);

 

D. The principal balance of the Note is $1,500,000.00 as of the Effective Date
and the accrued and unpaid interest on the Note is $_______ as of December 21,
2018 (collectively, the “Indebtedness”); and

 

E. In exchange for the Holder’s agreement to immediately convert the
Indebtedness concurrently with the execution of this Amendment on the Effective
Date (the “Conversion”) and such other good and valuable consideration provided
for in this Amendment, the Parties desire to amend the Note as set forth below
and take such further action as set forth below as part of the Company’s efforts
to strengthen its balance sheet and improve its working capital.

 

NOW THEREFORE, in consideration of the execution and delivery of the November
2017 Amendment and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1. Section 2(c) of the Note shall be replaced in its entirety with the following
new sections 2(c):

 

2(c) Conversion Price. For purposes of this Note, the term “Conversion Price”
shall mean, with respect to conversion pursuant to Sections 2(a), (b), (c) and
(d)(ii), $0.50 per share.

 

2. The Holder hereby elects to convert the Indebtedness pursuant to the terms
and conditions of the Note, as amended hereby and as set forth in the Notice of
Conversion attached hereto as Exhibit A.

 

3. This December 2018 Amendment shall be deemed part of, but shall take
precedence over and supersede any provisions to the contrary contained in the
Note. All initial capitalized terms used in this December 2018 Amendment shall
have the same meaning as set forth in the Note unless otherwise provided. Except
as specifically modified hereby, all of the provisions of the Note, which are
not in conflict with the terms of this December 2018 Amendment, shall remain in
full force and effect.

 

1

 

 

SIGNATURE PAGE TO

DECEMBER 2018 AMENDMENT TO CONVERTIBLE PROMISSORY NOTE SERIES 2016

 

IN WITNESS WHEREOF, the parties hereto have executed this December 2018
Amendment as of the date first above written.

 

DRONE AVIATION HOLDING CORP.               By:     By:                   
Kendall W. Carpenter         Chief Financial Officer      

 

2

 

 

EXHIBIT A

 

NOTICE OF CONVERSION

 

(To be Executed by the Registered Holder in order to Convert promissory NOTE)

 

The undersigned hereby elects to convert the principal amount and accrued
interest due under the Note (defined below) into shares of Common Stock to be
issued pursuant to the conversion of the Note (“Common Stock”) as set forth
below, of Drone Aviation Holding Corp., a Nevada corporation (the “Company”)
according to the conditions of the Secured Convertible Promissory Note Series
2017-2018 issued by the Company on August 3, 2017, as amended (the “Note”), as
of the date written below. No fee will be charged to the Holder for any
conversion, except for transfer taxes, if any.

 

Conversion calculations:

 

Date to Effect Conversion:   Balance of Principal Amount of the Note prior to
Conversion: $ Principal Amount of Note to be Converted: $ Accrued Interest: $
Total Amount to be Converted: $ Number of shares of Common Stock to be Issued  
Applicable Conversion Price: $0.50 Balance of Principal Amount of Note
subsequent to Conversion: $0

Address for Delivery: Transfer Agent Book Shares

 

or

 

DWAC Instructions:

Broker no: _________

Account no: ___________

     

 

  HOLDER:         By:                                 Name:     Title:  

 



3

